Citation Nr: 1225812	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  05-26-408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right arm fracture residuals.  

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a disability characterized by blackouts.  

4.  Entitlement to an increased rating for a cervical spine disability, rated 10 percent from October 28, 2005, to January 24, 2011, and 30 percent as of January 25, 2011.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to April 1991, and from March 2001 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) from August 2004, November 2004, and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  

In November 2007 the Veteran and his spouse testified before a Veterans Law Judge at a Travel Board hearing conducted at the RO.  Thereafter, in May 2008 and September 2010, the Board remanded the above-captioned claims for additional development.  While the Board also remanded the Veteran's reopened claims for service connection for hypertension and a psychiatric disability, those issues have since been granted and, thus, are no longer on appeal.  While the Veteran has been awarded an increased rating of 30 percent for his cervical spine disorder, that award does not represent a complete grant of the benefits sought on appeal.  Therefore, his cervical spine claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  




REMAND

Although the Board regrets the additional delay in this long-standing appeal, due process considerations require further development in support of the Veteran's claims.

The Veteran was afforded a November 2007 Travel Board hearing before a Veterans Law Judge, who subsequently remanded the appeal on two occasions.  While that development was pending, the Veterans Law Judge who had issued the remands retired from the Board.  

A Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Accordingly, following the retirement of the above Veterans Law Judge, the Veteran was notified in an June 2012 letter of his right to appear at a new hearing before another Veterans Law Judge.  He has since confirmed that he desires another Travel Board hearing in connection with his appeal.  Accordingly, the Board finds that the appeal must remanded in order to honor the Veteran's request for a new hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2011). 

Accordingly, this case is REMANDED for the following:

Schedule the Veteran for a Travel Board hearing at the RO and provide him with the appropriate scheduling notice.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

